TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00437-CV


In re Fred Lyndsay




ORIGINAL PROCEEDING FROM SCHLEICHER COUNTY


M E M O R A N D U M   O P I N I O N

		The Texas Department of Family and Protective Services has filed a motion
requesting that we abate this proceeding until after a hearing, scheduled for 11:00 a.m. on
August 13, 2008, concerning the subject matter of this proceeding.  The Department represents that
all parties are in agreement with this abatement.  Accordingly, we grant the motion and abate this
proceeding pending the August 13, 2008, hearing.  Upon the conclusion of the hearing on that date,
the parties are instructed to advise the Court concerning the status of this proceeding.


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Abated
Filed:   July 31, 2008